Exhibit 10.1

 

PURCHASE AGREEMENT

 

between

 

AFS SenSub Corp.
Purchaser

 

and

 

AMERICREDIT FINANCIAL SERVICES, INC.



D/B/A GM FINANCIAL
Seller

 

Dated as of April 22, 2020

 



 

TABLE OF CONTENTS

 



 

  Page ARTICLE I. DEFINITIONS 1 SECTION 1.1 General 1 SECTION 1.2 Specific Terms
1 SECTION 1.3 Usage of Terms 2 SECTION 1.4 [Reserved] 2 SECTION 1.5 No Recourse
2 SECTION 1.6 Action by or Consent of Noteholders and Certificateholder 2
ARTICLE II. CONVEYANCE OF THE RECEIVABLES  AND THE OTHER CONVEYED PROPERTY 3
SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property 3
ARTICLE III. REPRESENTATIONS AND WARRANTIES 4 SECTION 3.1 Representations and
Warranties of Seller 4 SECTION 3.2 Representations and Warranties of Purchaser 6
ARTICLE IV. COVENANTS OF SELLER 8 SECTION 4.1 Protection of Title of Purchaser 8
SECTION 4.2 Other Liens or Interests 9 SECTION 4.3 Costs and Expenses 10 SECTION
4.4 Indemnification 10 ARTICLE V. REPURCHASES 11 SECTION 5.1 Repurchase of
Receivables Upon Breach 11 SECTION 5.2 Reassignment of Purchased Receivables 12
SECTION 5.3 Waivers 13 ARTICLE VI. MISCELLANEOUS 13 SECTION 6.1 Liability of
Seller 13 SECTION 6.2 Merger or Consolidation of Seller or Purchaser 13 SECTION
6.3 Limitation on Liability of Seller and Others 13 SECTION 6.4 Seller May Own
Notes or the Certificate 14 SECTION 6.5 Amendment 14 SECTION 6.6 Notices 14
SECTION 6.7 Merger and Integration 15 SECTION 6.8 Severability of Provisions 15
SECTION 6.9 Intention of the Parties 15 SECTION 6.10 Governing Law 16 SECTION
6.11 Counterparts and Consent to Do Business Electronically 16 SECTION 6.12
Conveyance of the Receivables and the Other Conveyed Property to the Issuer 16
SECTION 6.13 Nonpetition Covenant 17

 

i

 

 



SCHEDULES

 

Schedule A — Schedule of Receivables
Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables



Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii

 

 

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT, dated as of April 22, 2020, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser ("Purchaser") and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
("Seller").

 

W I T N E S S E T H:

 

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
April 22, 2020, by and among AFS SenSub Corp., as Seller, GM Financial, in its
individual capacity and as Servicer, GM Financial Consumer Automobile
Receivables Trust 2020-2, as Issuer, and The Bank of New York Mellon, as Trust
Collateral Agent.

 

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

"Agreement" shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

 

"Closing Date" means April 22, 2020.

 

"Issuer" means GM Financial Consumer Automobile Receivables Trust 2020-2.

 

"Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

 

"Owner Trustee" means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

 

"Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this

 





 

 

Agreement.

 

"Receivables" has the meaning assigned in the Sale and Servicing Agreement.

 

"Related Documents" means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as "such party’s Related Documents,” “its
Related Documents” or by a similar expression.

 

"Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

 

"Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

 

"Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

 

"Trust" means the Issuer.

 

"Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

 

"Trustee" means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

 

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

 

SECTION 1.4            [Reserved].

 

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

 

SECTION 1.6           Action by or Consent of Noteholders and Certificateholder.
Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholder, such provision shall
be deemed to refer to the Noteholders or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding

 



2

 

 

the date on which such action is to be taken, or consent given, by Noteholders
or the Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

 

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES
AND THE OTHER CONVEYED PROPERTY

 

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

 

(a)           Subject to the terms and conditions of this Agreement, Seller
hereby sells, transfers, assigns, and otherwise conveys to Purchaser without
recourse (but without limitation of its obligations in this Agreement), and
Purchaser hereby purchases, all right, title and interest of Seller in and to
the following described property (collectively, the “Receivables and the Other
Conveyed Property"):

 

(i)                  the Receivables and all moneys received thereon after the
Cutoff Date;

 

(ii)                the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(iii)              any proceeds and the right to receive proceeds with respect
to the Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

(iv)              any proceeds from any Receivable repurchased by a Dealer
pursuant to a Dealer Agreement as a result of a breach of representation or
warranty in the related Dealer Agreement;

 

(v)                all rights under any Service Contracts on the related
Financed Vehicles;

 

(vi)               the related Receivable Files;

 

(vii)             all of the Seller’s (A) Accounts, (B) Chattel Paper, (C)
Documents, (D) Instruments and (E) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

 

(viii)            all proceeds and investments with respect to items (i) through
(vii).

 

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from

 



3

 

 

Seller to Purchaser, conveying good title thereto free and clear of any Liens,
and the beneficial interest in and title to the Receivables and the Other
Conveyed Property shall not be part of Seller’s estate in the event of the
filing of a bankruptcy petition by or against Seller under any bankruptcy or
similar law.

 

(b)          Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

 

(a)            Representations Regarding the Receivables. The representations
and warranties set forth on Schedule B-1 with respect to the Receivables as of
the Cutoff Date, and as of the Closing Date, are true and correct.

 

(b)            Representations Regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

 

(c)            No Fraud or Misrepresentation. To the best of the Seller’s
knowledge, each Receivable that was originated by a Dealer was sold by the
Dealer to the Seller and by the Seller to the Purchaser without any fraud or
misrepresentation on the part of such Dealer or the Seller, respectively.

 

(d)            Lawful Assignment. No Receivable was originated in, or is subject
to the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

 

(e)             No Impairment. The Seller has not done anything to convey any
right to any Person that would result in such Person having a right to payments
due under the Receivables or otherwise to impair the rights of the Purchaser,
the Trust, the Trustee, the Trust Collateral Agent and the Noteholders in any
Receivable or the proceeds thereof. Other than the security interest granted to

 



4

 

 

the Purchaser pursuant to this Agreement and except any other security interests
that have been fully released and discharged as of the Closing Date, the Seller
has not pledged, assigned, sold, granted a security interest in, or otherwise
conveyed any of the Receivables. The Seller has not authorized the filing of and
is not aware of any financing statements against the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to the security interest granted to the Purchaser hereunder
or that has been terminated. The Seller is not aware of any judgment, ERISA or
tax lien filings against it.

 

(f)            No Funds Advanced. No funds had been advanced by the Seller or
anyone acting on behalf of the Seller in order to cause any Receivable to
qualify under the representation and warranty set forth as clause 20(E) of
Schedule B-1.

 

(g)           Organization and Good Standing. Seller has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and now has, power,
authority and legal right to acquire, own and sell the Receivables and the Other
Conveyed Property to be transferred to Purchaser.

 

(h)           Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

 

(i)            Power and Authority. Seller has the power and authority to
execute and deliver this Agreement and its Related Documents and to carry out
its terms and their terms, respectively; Seller has full power and authority to
sell and assign the Receivables and the Other Conveyed Property to be sold and
assigned to and deposited with Purchaser hereunder and has duly authorized such
sale and assignment to Purchaser by all necessary corporate action; and the
execution, delivery and performance of this Agreement and Seller’s Related
Documents have been duly authorized by Seller by all necessary corporate action.

 

(j)            No Consent Required. Seller is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

 

(k)           Valid Sale; Binding Obligations. This Agreement and Seller’s
Related Documents have been duly executed and delivered, shall effect a valid
sale, transfer and assignment of the Receivables and the Other Conveyed Property
to the Purchaser, enforceable against Seller and creditors of and purchasers
from Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 



5

 

 

(l)             No Violation. The consummation of the transactions contemplated
by this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or State regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

 

(m)           No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, State or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or under the Sale and Servicing Agreement.

 

(n)            Solvency. The Seller is not insolvent, nor will the Seller be
made insolvent by the transfer of the Receivables, nor does the Seller
anticipate any pending insolvency.

 

(o)           True Sale. The Receivables are being transferred with the
intention of removing them from Seller’s estate pursuant to Section 541 of the
Bankruptcy Code, as the same may be amended from time to time.

 

(p)            Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

 

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

 

(a)           Organization and Good Standing. Purchaser has been duly organized
and is validly existing and in good standing as a corporation under the laws of
the State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 



6

 

 

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

 

(b)          Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

 

(c)            Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

 

(d)           No Consent Required. Purchaser is not required to obtain the
consent of any other Person, or any consent, license, approval or authorization
or registration or declaration with, any governmental authority, bureau or
agency in connection with the execution, delivery or performance of this
Agreement and the Related Documents, except for such as have been obtained,
effected or made.

 

(e)            Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

 

(f)             No Violation. The execution, delivery and performance by
Purchaser of this Agreement, the consummation of the transactions contemplated
by this Agreement and the Related Documents and the fulfillment of the terms of
this Agreement and the Related Documents do not and will not conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the certificate of
incorporation or bylaws of Purchaser, or conflict with or breach any of the
terms or provisions of, or constitute (with or without notice or lapse of time)
a default under, any indenture, agreement, mortgage, deed of trust or other
instrument to which Purchaser is a party or by which Purchaser is bound or to
which any of its properties are subject, or result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement, mortgage, deed of trust or other instrument (other than
the Sale and Servicing Agreement), or violate any law, order, rule or
regulation, applicable to Purchaser or its properties, of any federal or State
regulatory body, any court, administrative agency, or other governmental
instrumentality having jurisdiction over Purchaser or any of its properties.

 

(g)            No Proceedings. There are no proceedings or investigations
pending, or, to the knowledge of Purchaser, threatened against Purchaser, before
any court, regulatory body,

 



7

 

 

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or State income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

 

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

 

ARTICLE IV.

COVENANTS OF SELLER

 

SECTION 4.1            Protection of Title of Purchaser.

 

(a)           At or prior to the Closing Date, Seller shall have filed or caused
to be filed a UCC-1 financing statement, naming Seller as seller or debtor,
naming Purchaser as purchaser or secured party and describing the Receivables
and the Other Conveyed Property being sold by it to Purchaser as collateral,
with the office of the Secretary of State of the State of Delaware and in such
other locations as Purchaser shall have required. From time to time thereafter,
Seller shall execute and file such financing statements and cause to be executed
and filed such continuation statements, all in such manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 



8

 

 

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

 

(b)           Seller shall not change its name, identity, State of incorporation
or corporate structure in any manner that would, could or might make any
financing statement or continuation statement filed by Seller (or by Purchaser,
Issuer or the Trust Collateral Agent on behalf of Seller) in accordance with
paragraph (a) above seriously misleading within the meaning of §9-506 of the
applicable UCC, unless they shall have given Purchaser, Issuer and the Trust
Collateral Agent at least sixty (60) days’ prior written notice thereof, and
shall promptly file appropriate amendments to all previously filed financing
statements and continuation statements.

 

(c)            Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least sixty (60) days prior written notice of any relocation that would
result in a change of the location of the debtor within the meaning of Section
9-307 of the applicable UCC. Seller shall at all times maintain (i) each office
from which it services Receivables within the United States of America or Canada
and (ii) its principal executive office within the United States of America.

 

(d)           Prior to the Closing Date, Seller has maintained accounts and
records as to each Receivable accurately and in sufficient detail to permit (i)
the reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

 

(e)            If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 



9

 

 

SECTION 4.3         Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

 

SECTION 4.4            Indemnification.

 

(a)           Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

 

(b)            Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from the use, ownership or operation by Seller or any Affiliate thereof of a
Financed Vehicle.

 

(c)           Seller shall defend, indemnify and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from any action taken, or failed to be taken, by it in respect of any portion of
the Receivables other than in accordance with this Agreement or the Sale and
Servicing Agreement.

 

(d)            Seller agrees to pay, and shall defend, indemnify and hold
harmless Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the
Owner Trustee, the Noteholders and the Certificateholder from and against any
taxes that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, State or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

(e)           Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 



10

 

 

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

 

(f)            Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

 

(g)            Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense incurred by reason of the violation by Seller of federal or State
securities laws in connection with the registration or the sale of the Notes.

 

(h)           Seller shall indemnify, defend and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any loss, liability or
expense imposed upon, or incurred by, Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or the
Certificateholder as result of the failure of any Receivable, or the sale of the
related Financed Vehicle, to comply with all requirements of applicable law.

 

(i)            Seller shall defend, indemnify, and hold harmless Purchaser from
and against all costs, expenses, losses, claims, damages, and liabilities
arising out of or incurred in connection with the acceptance or performance of
Seller’s trusts and duties as Servicer under the Sale and Servicing Agreement,
except to the extent that such cost, expense, loss, claim, damage, or liability
shall be due to the willful misfeasance, bad faith, or negligence (except for
errors in judgment) of Purchaser.

 

(j)            Seller shall indemnify the Owner Trustee and its officers,
directors, successors, assigns, agents and servants jointly and severally with
the Purchaser pursuant to Section 7.2 of the Trust Agreement.

 

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

 

ARTICLE V.

REPURCHASES

 

SECTION 5.1            Repurchase of Receivables Upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event

 



11

 

 

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

 

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 



12

 

 

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

 

ARTICLE VI.
MISCELLANEOUS

 

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

 

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

 

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

13

 

 

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

 

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

 

SECTION 6.5            Amendment.

 

(a)           This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

 

(b)            This Agreement may also be amended from time to time by Seller
and Purchaser, and with the consent of the Trust Collateral Agent and, if
required, the Certificateholder and the Noteholders evidencing not less than a
majority of the outstanding principal amount of the Notes, in accordance with
the Sale and Servicing Agreement, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement,
or of modifying in any manner the rights of the Certificateholder or
Noteholders; provided, however, the Seller provides the Trust Collateral Agent
with an Opinion of Counsel (which may be provided by the Seller’s internal
counsel) that no such amendment shall increase or reduce in any manner the
amount of, or accelerate or delay the timing of, collections of payments on
Receivables or distributions that shall be required to be made on any Note or
the Certificate and that such amendment is authorized and permitted by this
Agreement.

 

(c)            Prior to the execution of any such amendment or consent, Seller
shall have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

 

(d)           It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

 

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently

 



14

 

 

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

 

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

 

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

SECTION 6.9            Intention of the Parties.

 

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or State bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral")

 

(a)           the Receivables and all moneys received thereon after the Cutoff
Date;

 

(b)           the security interests in the Financed Vehicles granted by
Obligors pursuant to the Receivables and any other interest of the Seller in
such Financed Vehicles;

 

(c)            any proceeds and the right to receive proceeds with respect to
the Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

 

15

 

 

(d)           any proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement as a result of a breach of representation or warranty in
the related Dealer Agreement;

 

(e)            all rights under any Service Contracts on the related Financed
Vehicles;

 

(f)             the related Receivable Files;

 

(g)            all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii)
Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (a) through (f); and

 

(h)           all proceeds and investments with respect to items (a) through
(g).

 

SECTION 6.10          Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 6.11          Counterparts and Consent to Do Business Electronically.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Facsimile
and .pdf signatures shall be deemed valid and binding to the same extent as the
original and the parties affirmatively consent to the use thereof, with no such
consent having been withdrawn.

 

SECTION 6.12           Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 



16

 

 

SECTION 6.13          Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or State bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

 

[Remainder of Page Intentionally Left Blank]

 

17

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

  AFS SENSUB CORP., as Purchaser           By:       Name:     Title:          
AMERICREDIT FINANCIAL SERVICES, INC.     d/b/a GM Financial, as Seller          
  By:

    Name:     Title:        

 

 

Accepted:         The Bank of New York Mellon,   not in its individual capacity
but solely
as Trustee and Trust Collateral Agent         By:     Name:   Title:      

[Signature Page to Purchase Agreement]

 



 

 

SCHEDULE A

 

SCHEDULE OF RECEIVABLES

 

[On file with GM Financial, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A- 1



 

 

SCHEDULE B-1

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE RECEIVABLES

 

1.           Characteristics of Receivables. Each Receivable (A) was originated
(i) by GM Financial or (ii) by a Dealer and purchased by GM Financial from such
Dealer under an existing Dealer Agreement or pursuant to a Dealer Assignment
with GM Financial and was validly assigned by such Dealer to GM Financial
pursuant to a Dealer Assignment, (B) was originated by GM Financial or such
Dealer for the retail sale of a Financed Vehicle in the ordinary course of GM
Financial’s or the Dealer’s business, in each case (i) was originated in
accordance with GM Financial’s credit policies and (ii) was fully and properly
executed by the parties thereto, and (iii) GM Financial and, to the best of the
Seller’s and the Servicer’s knowledge, each Dealer had all necessary licenses
and permits to originate Receivables in the State where GM Financial or each
such Dealer was located, (C) contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for
realization against the collateral security, and (D) has not been amended or
collections with respect to which waived, other than as evidenced in the
Receivable File or the Servicer’s electronic records relating thereto.

 

2.           Compliance with Law. All requirements of applicable federal, State
and local laws, and regulations thereunder (including, without limitation, usury
laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the
Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the Federal
Trade Commission Act, the Magnuson-Moss Warranty Act, the Federal Reserve
Board’s Regulations “B” and “Z” (including amendments to the Federal Reserve’s
Official Staff Commentary to Regulation Z, effective October 1, 1998, concerning
negative equity loans), the Dodd-Frank Wall Street Reform and Consumer
Protection Act, the Servicemembers Civil Relief Act, each applicable State Motor
Vehicle Retail Installment Sales Act, the Gramm-Leach-Bliley Act and State
adaptations of the National Consumer Act and of the Uniform Consumer Credit Code
and other consumer credit laws and equal credit opportunity and disclosure laws)
in respect of the Receivables and the Financed Vehicles, have been complied with
in all material respects.

 

3.           Binding Obligation. Each Receivable represents the genuine, legal,
valid and binding payment obligation of the Obligor thereon, enforceable by the
holder thereof in accordance with its terms, except (A) as enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditors’ rights generally and by equitable limitations on the
availability of specific remedies, regardless of whether such enforceability is
considered in a proceeding in equity or at law and (B) as such Receivable may be
modified by the application after the Cutoff Date of the Servicemembers Civil
Relief Act, as amended; and, to the best of the Seller’s and the Servicer’s
knowledge, all parties to each Receivable had full legal capacity to execute and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

 

4.           Schedule of Receivables. The information set forth in the Schedule
of Receivables has been produced from the Electronic Ledger and was true and
correct in all material respects as of the close of business on the Cutoff Date.

 



SCH-B-1- 1





 

 

5.            Marking Records. Each of the Seller and the Purchaser agrees that
the Receivables have been sold to the Trust pursuant to the Sale and Servicing
Agreement and Granted to the Trust Collateral Agent pursuant to the Indenture.
Further, GM Financial has indicated in its computer files that the Receivables
are owned by the Trust.

 

6.            Chattel Paper. The Receivables constitute “tangible chattel paper”
or “electronic chattel paper” within the meaning of the UCC.

 

7.           One Original. There is only one original executed copy (or with
respect to “electronic chattel paper”, one authoritative copy) of each Contract.
With respect to Contracts that are “electronic chattel paper”, each
authoritative copy (a) is unique, identifiable and unalterable (other than with
the participation of the Trust Collateral Agent in the case of an addition or
amendment of an identified assignee and other than a revision that is readily
identifiable as an authorized or unauthorized revision), (b) has been marked
with a legend to the following effect: “Authoritative Copy” and (c) has been
communicated to and is maintained by or on behalf of the Custodian.

 

8.           Not an Authoritative Copy. With respect to Contracts that are
“electronic chattel paper”, the Servicer has marked all copies of each such
Contract other than an authoritative copy with a legend to the following effect:
“This is not an authoritative copy.”

 

9.            Revisions. With respect to Contracts that are “electronic chattel
paper”, the related Receivables have been established in a manner such that (a)
all copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Trust Collateral Agent and (b) all revisions of the authoritative copy of
each such Contract are readily identifiable as an authorized or unauthorized
revision.

 

10.          Pledge or Assignment. With respect to Contracts that are
“electronic chattel paper”, the authoritative copy of each Contract communicated
to the Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trust Collateral
Agent.

 

11.          Receivable Files Complete. There exists a Receivable File
pertaining to each Receivable. Related documentation concerning the Receivable,
including any documentation regarding modifications of the Contract, will be
maintained electronically by the Servicer in accordance with customary policies
and procedures. With respect to any Receivables that are tangible chattel paper,
the complete Receivable File for each Receivable currently is in the possession
of the Custodian.

 

12.          Receivables in Force. No Receivable has been satisfied, or, to the
best of the Seller’s and the Servicer’s knowledge, subordinated or rescinded,
and the Financed Vehicle securing each such Receivable has not been released
from the lien of the related Receivable in whole or in part. No terms of any
Receivable have been waived, altered or modified in any respect since its
origination, except by instruments or documents identified in the Receivable
File or the Servicer’s electronic records.

 

13.          Good Title. Immediately prior to the conveyance of the Receivables
to the Purchaser pursuant to this Agreement, the Seller was the sole owner
thereof and had good and indefeasible title thereto, free of any Lien and, upon
execution and delivery of this Agreement by the Seller, the

 



SCH-B-1- 2





 

 

Purchaser shall have good and indefeasible title to and will be the sole owner
of such Receivables, free of any Lien. The Seller has not taken any action to
convey any right to any Person that would result in such Person having a right
to payments received under the related Insurance Policies or the related Dealer
Agreements or Dealer Assignments or to payments due under such Receivables. No
Dealer has a participation in, or other right to receive, proceeds of any
Receivable.

 

14.       Security Interest in Financed Vehicle. Each Receivable created or
shall create a valid, binding and enforceable first priority security interest
in favor of GM Financial in the Financed Vehicle. The Lien Certificate for each
Financed Vehicle shows, or GM Financial has commenced procedures that will
result in such Lien Certificate which will show, GM Financial named (which may
be accomplished by the use of a properly registered DBA name in the applicable
jurisdiction) as the original secured party under each Receivable as the holder
of a first priority security interest in such Financed Vehicle. Immediately
after the sale, transfer and assignment by the Seller to the Trust, each
Receivable will be secured by an enforceable and perfected first priority
security interest in the Financed Vehicle, which security interest is prior to
all other Liens upon and security interests in such Financed Vehicle which now
exist or may hereafter arise or be created (except, as to priority, for any lien
for taxes, labor or materials affecting a Financed Vehicle). To the best of the
Seller’s knowledge, as of the Cutoff Date, there were no Liens or claims for
taxes, work, labor or materials affecting a Financed Vehicle which are or may be
Liens prior or equal to the Liens of the related Receivable.

 

15.         Receivable Not Assumable. No Receivable is assumable by another
Person in a manner which would release the Obligor thereof from such Obligor’s
obligations to the owner thereof with respect to such Receivable.

 

16.          No Defenses. No Receivable is subject to any right of rescission,
setoff, counterclaim or defense, including the defense of usury, and the
operation of any of the terms of any Receivable, or the exercise of any right
thereunder, will not render such Receivable unenforceable in whole or in part
and no such right has been asserted or threatened with respect to any
Receivable.

 

17.          No Default. There has been no default, breach, or, to the knowledge
of the Seller and Servicer, violation or event permitting acceleration under the
terms of any Receivable (other than payment delinquencies of not more than
thirty (30) days), and, to the best of the Seller’s knowledge, no condition
exists or event has occurred and is continuing that with notice, the lapse of
time or both would constitute a default, breach, violation or event permitting
acceleration under the terms of any Receivable, and there has been no waiver of
any of the foregoing.

 

18.          Insurance. At the time of an origination of a Receivable by GM
Financial or a Dealer, each Financed Vehicle is required to be covered by a
comprehensive and collision insurance policy, and each Receivable permits the
holder thereof to obtain physical loss and damage insurance at the expense of
the Obligor if the Obligor fails to do so.

 

19.          Fixed Payments, Simple Interest. Each Receivable provides for fixed
level monthly payments (provided that the first and last payments may be
minimally different from the level payment amount) that fully amortize the
Amount Financed over the original terms, and amortizes using the Simple Interest
Method.

 



SCH-B-1- 3





 

 

20.          Certain Characteristics of the Receivables.

 

(A) Each Receivable had a remaining maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

 

(B) Each Receivable had an original maturity, as of the Cutoff Date, of not less
than 3 months and not more than 75 months.

 

(C) Each Receivable had a remaining Principal Balance, as of the Cutoff Date, of
at least $250 and not more than $150,000.

 

(D) Each Receivable had an Annual Percentage Rate, as of the Cutoff Date, of not
more than 20%.

 

(E) No Receivable was more than thirty (30) days past due as of the Cutoff Date.

 

(F) Each Receivable arose under a Contract that is governed by the laws of the
United States or any State thereof.

 

(G) Each Obligor had a billing address in the United States or a United States
territory as of the date of origination of the related Receivable.

 

(H) Each Receivable is denominated in, and each Contract provides for payment
in, United States dollars.

 

(I) Each Receivable arose under a Contract that is assignable without the
consent of, or notice to, the Obligor thereunder, and does not contain a
confidentiality provision that purports to restrict the ability of the Servicer
to exercise its rights under the Sale and Servicing Agreement, including,
without limitation, its right to review the Contract. Each Receivable prohibits
the sale or transfer of the Financed Vehicle without the consent of the
Servicer.

 

(J) Each Receivable arose under a Contract with respect to which GM Financial
has performed all obligations required to be performed by it thereunder.

 

(K) No automobile related to a Receivable was held in repossession inventory as
of the Cutoff Date.

 

(L) The Servicer’s records do not indicate that any Obligor was in bankruptcy as
of the Cutoff Date.

 

(M) No Obligor is the United States of America or any State or any agency,
department, subdivision or instrumentality thereof.

 

21.          Prepayment. Each Receivable allows for prepayment and partial
prepayments without penalty.

 

SCH-B-1- 4





 

 

SCHEDULE B-2

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER
REGARDING THE POOL OF RECEIVABLES

 

1.            Adverse Selection. No selection procedures adverse to the
Noteholders were utilized in selecting the Receivables from those receivables
owned by the Seller which met the selection criteria set forth in clauses (A)
through (M) of number 20 of Schedule B-1.

 

2.            All Filings Made. All filings (including, without limitation, UCC
filings (including, without limitation, the filing by the Seller of all
appropriate financing statements in the proper filing office in the State of
Delaware under applicable law in order to perfect the security interest in the
Receivables granted to the Purchaser hereunder)) required to be made by any
Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Trust and the Trust Collateral Agent a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof and the Other Conveyed Property have been made, taken or performed.

 

3.            Consumer Leases. No Receivable in the pool constitutes a “consumer
lease” under either (a) the UCC as in effect in the jurisdiction the law of
which governs the Receivable or (b) the Consumer Leasing Act, 15 USC 1667.

 

